Citation Nr: 1310500	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  10-21 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from September 1988 to January 1994.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In an August 2006 decision, the RO denied service connection for depression.  The Veteran filed a notice of disagreement with this decision and a statement of the case was issued in November 2007.  In December 2007, it was noted that the statement of the case was returned as unclaimed.  However, in November 2008, the Veteran submitted a substantive appeal for, among other issues, the issue of service connection for depression.  The RO determined that the substantive appeal was untimely.  The Veteran has not expressed disagreement with the determination that the substantive appeal was untimely.  As such, the issue of service connection for depression is not currently on appeal.  The decision below, therefore, is limited to the claim for service connection for PTSD.  If the Veteran desires to reopen the claim for service connection for depression, he should so inform the RO, which should respond appropriately to any such communication received from the Veteran.  

When this case was previously before the Board in October 2012, it was remanded for additional development.  The case has since been returned to the Board for further appellate action.

In addition to the paper claims file, there is an electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are entirely duplicative of the evidence in the paper claims file.


FINDINGS OF FACT

PTSD has not been present during the pendency of this claim.




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the issue decided herein, the record reflects that the Veteran was provided all required notice in a letter mailed in October 2007, prior to the initial adjudication of the claim in January 2009.  

All appropriate development to obtain the Veteran's pertinent, available service treatment records (STRs) and post-service VA medical records (there is no suggestion in the record that the Veteran receives private treatment for PTSD) has been completed.  The Board remanded the matter in October 2012 to obtain all outstanding VA treatment records, and that action is complete.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records.  Moreover, the Veteran has been afforded an appropriate VA examination.  Accordingly, the Board concludes that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the claim. 

II.  Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2012); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f)  (2012).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a Veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359   (1998).  Participation in combat, a determination that is to be made on a case-by-case basis, requires that a veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b) (West 2002 & Supp. 2012); 38 C.F.R. 3.304(f)(1) (201); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

On July 13, 2010, VA published a final rule that amended its adjudication regulation governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

The July 2010 amendment of 38 C.F.R. § 3.304(f) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to a veteran's, "fear of hostile military or terrorist activity."  The new regulatory provision requires that a VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and that the Veteran's symptoms are related to the claimed stressor.

 "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

In this case, initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's claim is based upon his reported stressors during his service in Dhahran, Saudi Arabia.  He contends that he has PTSD as a result of those events.  The Board observes that, in November 2008, VA conceded the Veteran's in-service stressors.  The question remains, however, whether the Veteran has PTSD due to those confirmed stressors.

The outpatient records related to any mental health treatment of the Veteran is limited to VA records dating between March 2006 and August 2006.  In March 2006, the Veteran underwent a VA Gulf War examination, during which it was noted that he had depression and would also be "sent for evaluation of PTSD."  In April 2006, a mental health treatment note shows that the Veteran was angry and depressed at that time due to issues related to difficulty having children.  Later in April 2006, the Veteran underwent psychological testing, at which time a diagnosis was deferred due to the need of an additional interview.  In May 2006 , that interview took place.  The Veteran reported to the examiner, "I'm not mentally ill...not [by] any stretch of the means...I don't need any help...I really don't know why I'm here."  The physician at that time noted that the Veteran had no mental diagnosis, but did display some traits of a personality disorder.  Later, August 2006 primary care notes show that the Veteran was diagnosed with depression, but there is no suggestion of PTSD.  The Veteran then filed this claim for service connection for PTSD in August 2007.  There are no additional mental health treatment records since that time.  The Board remanded the matter in October 2012 in order to obtain any relevant treatment records.  Following the remand, the Appeals Management Center associated the Veteran's VA treatment records dating from 2006 through 2012 with the Veteran's electronic claims file.  The Board reviewed this evidence and the only mental health treatment notes are duplicative of those 2006 records in the Veteran's paper claims files.  There is no evidence of psychiatric evaluation or treatment since that time.  Thus, during the course of the Veteran's PTSD claim and appeal, pending since August 2007, he has not received treatment for PTSD.

Despite the lack of treatment, following VA's confirmation of the Veteran's reported in-service stressors, he was afforded a VA examination in November 2009.  The VA examiner confirmed review of the Veteran's claims file and VA treatment records.  It was confirmed that the Veteran received mental health treatment only between March 2006 and August 2006.  As to current symptoms indicative of PTSD, the Veteran reported hypervigilance, mild problems with memory and attention span, interpersonal discomfort in crowds and isolative preferences, sleep disturbance and depression.  The Veteran also reported nightmares and anger control.  The VA examiner, based upon a review of the 2006 VA treatment records and an examination of the Veteran, determined that while the Veteran meets some of the DSM-IV requirements, he does not meet sufficient DSM-IV criteria in order to assess a PTSD diagnosis.  The examiner confirmed the Veteran's diagnosis as depressive disorder, not otherwise specified.  As discussed in the Introduction, above, the issue of service connection for depression was separately adjudicated and is not for consideration at this time.

Thus, the evidence of record, to include 2006 treatment records and the 2009 VA examination report, fails to show that the Veteran has a diagnosis of PTSD.  With respect to whether the Veteran's own statements can establish a current disability here, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well. Whether lay evidence is competent and sufficient in a particular case is a fact issue.

In this case, the criteria under Jandreau have not been met.  A current disability has not been established either through the clinical record or the Veteran's own statements.  The evidence available to evaluate the Veteran's claim is significantly limited, as the outpatient reports available are actually from prior to the period of the Veteran's claim and appeal, and the VA examiner explicitly determined that the Veteran does not meet the criteria for PTSD.  

As the Veteran has not shown a current disability for which service connection can be granted, the claim for service connection for PTSD must be denied.  The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable to this claim.  


ORDER

Service connection for PTSD is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


